Citation Nr: 1619148	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-08 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, claimed as calluses on the feet.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant is represented by:  Timothy M. White, Esq.


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Appellant had active duty for training (ACDUTRA) from March 1979 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions dated July 2011 and September 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2015, the Appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in March 2015, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence is against a finding that a current bilateral foot disability is related to service. 





CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  The RO's August 2012 letter to the Appellant contained the requisite notice.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Appellant including service treatment records (STRs), National Guard records, and post-service treatment records.  Although the record indicates the Appellant is receiving benefits from the Social Security Administration (SSA), he indicated that such benefits are due to a right arm disability.  As there is no indication that such records would be relevant     to the Appellant's bilateral foot claim, such records do not need to be requested.     See 38 U.S.C.A. § 5103A; Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009) (holding that VA's duty to assist is limited to obtaining relevant SSA records, which include only "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim").  

The Appellant has not received a VA examination pursuant to his service connection claim for a bilateral foot disability.  Service treatment records show no complaints    of or treatment for a foot disability during service or for over 30 years after discharge, and the Appellant has not responded to requests for information concerning treatment since his discharge from ACDUTRA.  Accordingly, in the absence of competent    and credible evidence of the condition in service or linking the current disability to service, a VA examination is not required.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278   (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service    is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Appellant was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing to explain the issues and suggest the submission of evidence that may    have been overlooked.  Here, the Veterans Law Judge identified the issue to the Appellant, who testified as to the circumstances of his service, symptomatology, and treatment history.  Neither the Appellant nor his representative has asserted  that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified   any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Appellant provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Appellant is not prejudiced by a decision at this time.

The Board also notes that actions requested in the prior remand have been undertaken.  In May 2015, the AOJ requested signed authorizations for all private treatment providers who treated the Appellant's feet after service and requested that the Appellant submit a legible copy of a January 2015 note from Dr. Kinney or provide a statement from Dr. Kinney clarifying the content of the January 2015 note.  To date, neither a clarification of the content of Dr. Kinney's note nor any signed authorizations have been received.  See Wood v. Derwinski, 1 Vet. App.  190, 193 (1991) (noting that VA's duty to assist veterans is not always a "one-way street").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries  v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

The Appellant seeks service connection for a bilateral foot disability, which he asserts had its onset during service.  During a January 2015 hearing before the Board, the Appellant clarified that his foot disability pertained to large calluses on the bottom of his feet.  He further testified that he developed calluses on his feet after a 35-mile march during service and received treatment for his feet since his discharge from active duty.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during (INACDUTRA) which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(c)(3).  Service connection may be granted for injury or disease incurred while on ACDUTRA.  38 U.S.C.A. § 101(24).  INACDUTRA is defined as duty (other than full-time duty) under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A.  § 101(23).  Service connection may be granted for injuries incurred while on INACDUTRA, but not for disease.  38 U.S.C.A. § 101(24).  

Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the course of the appeal, the record shows a current diagnosis of calluses   on the feet.  Accordingly, the first criterion for establishing service connection has been met.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The question becomes whether such condition is related to his period of ACDUTRA.

Service treatment records show no complaints of or treatment for a foot disability during service, despite visiting sick call on multiple occasions for other complaints, including his back.  A May 30, 1979 report of medical examination indicates that the Appellant's feet were normal upon his discharge from active duty.   

Thereafter, private treatment records from 2010 and 2011 reveal general systems evaluation showing intact skin without lesions or rashes.  Evaluation of extremities did not reveal any foot problems.  In June 2010 he denied rashes or a sore not healing.  Indeed, the medical records are silent as to complaints of or treatment for foot calluses until June 2015, at which time the Appellant presented for follow-up care for diabetes.  The assessment included calluses of the foot, and the treatment provider advised the Appellant to follow up with his podiatrist.  

Although the Appellant asserts that he had calluses on his feet during service and received continuous treatment for his feet since his discharge from ACDUTRA,   his statements are not supported by the evidence of record.  See Caluza v. Brown,   7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Notably, despite being seen multiple times during his three months of ACDUTRA for various ailments, at no time did he complain of foot problems or calluses on the feet.  Moreover, the Appellant's feet were found to be normal upon his separation examination.  Thus, the Board finds the Appellant's assertions are not persuasive.  See AZ v. Shinseki, 731 Fed. Cir. 1303   (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Furthermore, the record shows no complaints of or treatment for calluses for over 30 years after service, and the Appellant did not respond to VA's request to complete authorization forms so VA could obtain records of treatment for a foot disability following his discharge from ACDUTRA. "The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood, 1 Vet. App. at 193.
 
In this case, the Board finds the medical evidence to be more probative and persuasive as to the status of his feet during and since service than the Appellant's assertions, especially in light of the absence of any post service records reflecting treatment for calluses prior to 2015 due to the Appellant's failure to cooperate with VA's request for authorization forms to request post-service treatment records.  Moreover, there is no medical evidence even suggesting a link between a current foot callus and service.   

Accordingly, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection for a bilateral foot disability, claimed as calluses of the feet, is denied.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Appellant's service connection claim for a bilateral foot disability, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a bilateral foot disability is denied.


REMAND

The Appellant seeks service connection for a low back disability, which he asserts is related to twisting and other physical activities during basic training.  

The Appellant received a VA examination in September 2015, during which he reported symptoms of lower back pain following repetitive activity during service, which progressively worsened until he underwent surgery in 2001.  The examiner opined that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness" and provided the following rationale, in relevant part:

[The Appellant] states his attorney has records that he was hospitalized [six] times while in service for back pain.  These records are not available to [the] examiner.  The available records are not sufficient to show ongoing back issues at [the] time of separation nor during service needed to make [the] requested connection.  

A review of the Appellant's service treatment records reveals that the Appellant presented to the Ireland Army Hospital and physical therapy clinic at Fort Knox, Kentucky on at least six occasions between April 1979 and May 1979 with complaints of lower back pain.  Because the September 2015 VA examiner did    not address these records, the Board finds that a new VA medical opinion is necessary.

Additionally, in a written statement received in February 2016, the Appellant indicated that he was hospitalized for lower back pain on six occasions at Fort Benning, Georgia.  As previously noted, the Appellant's service treatment records show treatment for lower back pain on six occasions at Fort Knox; however, there are no treatment records from Fort Benning.  Therefore, on remand, the AOJ should seek clarification from the Appellant as to whether he was treated at Fort Benning in addition to his treatment at Fort Knox, and if so, the AOJ should attempt to obtain any outstanding clinical records.

Finally, during the January 2015 Board hearing, the Appellant testified that he    was receiving SSA disability benefits for a right arm disability; however, he also testified that he worked full-time until his "back incident."  As there is an indication that the Appellant may be receiving SSA disability benefits, at least in part, due to a back condition, such records may be relevant to his service connection claim for a low back disability.  See Golz, 590 F.3d at 1320-21.  As such, the AOJ must obtain the Appellant's SSA records, including all administrative decisions and underlying medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Seek clarification from the Appellant as to whether he was, in fact, hospitalized for lower back pain at Fort Benning, Georgia, as noted in his February 2016 written statement, rather than Fort Knox where his service treatment records reflect treatment.  If the Appellant responds affirmatively, the AOJ should request all  clinical records of treatment at Fort Benning, Georgia,    to include both inpatient and outpatient treatment records.  

2.  Request from the Social Security Administration       the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  After the above has been completed to the extent possible and available records associated with the claims file, return the Appellant's claims file to the  examiner who performed the September 2015 VA examination.  If the September 2015 VA examiner is unavailable, the evidence of record must be provided to another appropriate examiner.  After a review of the evidence of record, including the in-service records of treatment for the Appellant's back in April and May 1979, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that a low back disability was incurred in or otherwise related to the Appellant's active military service, to specifically include service treatment records showing multiple complaints of lower back pain between April 1979 and May 1979.

A complete rationale for all opinions must be provided.   If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

4.  After undertaking the development above and any additional development deemed necessary, the Appellant's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


